Citation Nr: 1220607	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability (other than PTSD), to include major depression.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral inguinal hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar.

4.  Entitlement to a disability rating in excess of 30 percent for service-connected post-concussive syndrome with memory loss, inability to concentrate, blurred vision and severe migraines.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The record reflects that the Veteran provided a timely notice of disagreement as to the initial rating assigned in a February 2009 rating decision that granted service connection for hepatitis C, and assigned a noncompensable initial rating, effective from September 18, 2007.  However, following issuance of a statement of the case on the matter in March 2011, a timely substantive appeal was not received.  As such, that issue is not for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was provided with VA examinations conducted in September 2006 and October 2007 regarding his increased rating claim for bilateral inguinal hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar.  The examiner in September 2006 determined that the scar from the right inguinal hernia repair was tender, adherent and painful resulting in intermittent limitation of function.  The Board notes that under Diagnostic Code 7805 scars may be rated under limitation of function of the affected part.  The examiner did not provide any further discussion with respect to limitation of function such as a discussion of what part of the body was limited in function or the degree of limitation of function/motion.  The Board finds that this evidence is necessary in order to adequately evaluate the Veteran's increased rating claim for bilateral inguinal hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar.  Furthermore, the Veteran asserted in a September 2008 statement that his inguinal hernia has become worse.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995; see also Olson v. Principi 3 Vet. App. 480 482 (holding that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination").  Under these circumstances, a remand for a new examination is appropriate.  

The Board observes that a June 2008 notice of disagreement indicated that the Veteran disagreed with the rating decision dated in December 2007, and specifically listed as an issue in disagreement, entitlement to an evaluation in excess of 10 percent for post concussion syndrome.  This is a clear expression of disagreement with the December 2007 rating decision denying an increased rating for post concussive syndrome, and a desire for appellate review.  See 38 C.F.R. § 20.201 (2011).  Additionally, in May 2009 correspondence, the Veteran timely provided notice of disagreement with an April 2009 rating decision which found new and material evidence had not been received to reopen a claim for service connection for PTSD, denied service connection for a psychiatric disability other than PTSD, to include major depression, and denied entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  (These denials were continued in a December 2010 rating decision.)  The record does not reflect that a statement of the case has been issued as to the claims for an increased rating for post concussion syndrome, service connection for a psychiatric disability other than PTSD, to include major depression, to reopen a claim for service connection for PTSD, and for a TDIU.

The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed, and a statement of the case has not been issued, is to remand the matter(s) to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to the issues.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected bilateral inguinal hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  As part of this examination, the examiner should specifically comment on the following:

a. The size of any hernia found on examination, as well as whether it is recurrent, readily reducible and required to be supported by a truss or belt.

b. The size and shape of any post-operative scars, to include whether there is underlying soft tissue damage or whether the scar is unstable (in that there is frequent loss of covering of skin over the scar), adherent, painful on examination, or causes any limitation of function or other indirect sequalae.  If the examiner determines that any of the post-operative scars found on examination result in limitation of function, please discuss the affected part and degree of limitation of function/motion of the affected part.

2. Upon completion of the foregoing, readjudicate the Veteran's increased rating claim for bilateral inguinal hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the issue should be returned to the Board for further consideration, if in order. 

3. Issue a statement of the case as to the December 2007 rating decision denial of entitlement to a disability rating in excess of 30 percent for service-connected post-concussive syndrome with memory loss, inability to concentrate, blurred vision and severe migraines, and issue a statement of the case as to the April 2009 denial of a claim to reopen a claim for service connection for PTSD, denial of entitlement to service connection for a psychiatric disability other than PTSD, to include major depression, and the denial of entitlement to a TDIU.  Allow the appellant the appropriate amount time to file a substantive appeal perfecting an appeal on these issues.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


